
	
		II
		110th CONGRESS
		1st Session
		S. 1222
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2007
			Mr. Obama (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To stop mortgage transactions which operate to promote
		  fraud, risk, abuse, and under-development, and for other
		  purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Stopping Mortgage Transactions
			 which Operate to Promote Fraud, Risk, Abuse, and Underdevelopment
			 Act or the STOP FRAUD Act.
			(b)Table of
			 ContentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Mortgage fraud.
					Sec. 3. Mandatory reporting requirements.
					Sec. 4. Law enforcement and industry communication.
					Sec. 5. Debarred or censured mortgage professional
				database.
					Sec. 6. Housing counseling.
					Sec. 7. State appraisal demonstration projects.
					Sec. 8. Law enforcement grants to State and local law
				enforcement agencies.
					Sec. 9. Additional DOJ funding.
					Sec. 10. Additional rights of borrowers.
					Sec. 11. Report to Congress.
				
			2.Mortgage
			 fraud
			(a)In
			 generalChapter 63 of title
			 18, United States Code, is amended by adding at the end the following:
				
					1351.Mortgage
				fraud
						(a)In
				generalIt shall be unlawful for any mortgage professional to
				knowingly execute, or attempt to execute, a scheme or artifice—
							(1)to defraud any
				natural person, financial institution, or purchaser of consumer credit or an
				interest in consumer credit in connection with the offer or extension of
				consumer credit (as such term is defined in subsections (e) and (h) under
				section 103 of the Truth in Lending Act (15 U.S.C. 1602(e) and (h))), which
				credit is, is to be, or is portrayed as being secured by an interest—
								(A)in real property;
				or
								(B)in personal
				property used or expected to be used as the principal dwelling (as such term is
				defined under section 103(v) of the Truth in Lending Act (15 U.S.C. 1602(v)))
				of the natural person to whom such consumer credit is offered or extended;
				or
								(2)to obtain, by
				means of false or fraudulent pretenses, representations, or promises, any money
				or property, including without limitation in the form of fees or charges, from
				a natural person in connection with an extension of consumer credit which is,
				is to be, or is portrayed as being secured by an interest—
								(A)in real property;
				or
								(B)in personal
				property used or expected to be used as the principal dwelling of such natural
				person;
								(b)Penalties
							(1)Criminal
				penaltiesAny mortgage professional who violates subsection (a)
				shall be fined not more than $5,000,000, or imprisoned not more than 35 years,
				or both.
							(2)Civil
				penaltiesAny mortgage professional who violates subsection (a)
				shall be liable for an amount equal to the sum of all finance charges and fees
				paid or payable by the natural person, financial institution, or purchaser who
				was defrauded unless the mortgage professional demonstrates that such violation
				is not material.
							(c)Private right
				of action by persons aggrieved
							(1)In
				generalAny person aggrieved by a violation of this section, or
				any regulation under this section may, but shall not be required to, file suit
				in any district court of the United States or any State court having
				jurisdiction of the parties to such suit—
								(A)without respect
				to the amount in controversy;
								(B)without regard to
				the citizenship of the parties; and
								(C)without regard to
				exhaustion of any administrative remedies.
								(2)RemediesAny
				court in which a civil action has been brought under paragraph (1) may—
								(A)award damages and
				appropriate declaratory and injunctive relief for each violation of this
				section; and
								(B)provide such
				additional relief as the court deems appropriate, including the award of court
				costs, investigative costs, and reasonable attorneys’ fees incurred by persons
				aggrieved.
								(d)Rule of
				constructionNothing in this section shall be construed to
				modify, lessen, or otherwise affect any other provision of this title relating
				to the rights afforded to financial institutions or purchasers of consumer
				credit or interests in consumer credit.
						(e)DefinitionAs
				used in this section, the term mortgage professional includes
				real estate appraisers, real estate accountants, real estate attorneys, real
				estate brokers, mortgage brokers, mortgage underwriters, mortgage processors,
				mortgage settlement companies, mortgage title companies, mortgage loan
				originators, and any other provider of professional services engaged in the
				mortgage
				process.
						.
			(b)Table of
			 sectionsThe table of sections for chapter 63 of title 18, United
			 States Code, is amended by inserting after the item relating to section 1350
			 the following:
				
					
						1351. Mortgage
				fraud.
					
					.
			(c)Conforming
			 amendmentSection 3293(2) of title 18, United States Code, is
			 amended by striking or 1343 and inserting , 1343, or
			 1351.
			3.Mandatory
			 reporting requirements
			(a)Definition of
			 financial institutionSection 5312(a)(2)(U) of title 31, United
			 States Code, is amended by—
				(1)inserting
			 companies and other legal entities after
			 persons;
				(2)inserting
			 , transactions, after closings; and
				(3)inserting after
			 settlements the following: , including the Federal
			 National Mortgage Association, the Government National Mortgage Association,
			 the Federal Home Loan Mortgage Corporation, mortgage appraisers, real estate
			 accountants, real estate attorneys, real estate brokers, mortgage underwriters,
			 mortgage processors, mortgage settlement and title companies, mortgage brokers,
			 mortgage loan originators, and any other mortgage professional engaged in the
			 mortgage industry.
				(b)Regulations
				(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary of the Treasury shall issue regulations to implement the
			 amendments made in subsection (a).
				(2)Content of
			 regulationA regulation required under paragraph (1)
			 shall—
					(A)include a
			 requirement that any suspicious activity by an individual or entity described
			 in section 5312(a)(2)(U) of title 31, United States Code, be reported to the
			 Secretary of the Treasury; and
					(B)ensure compliance
			 by an individual or entity described in such section with the requirement
			 described under subparagraph (A), while simultaneously seeking to avoid any
			 unnecessary duplication of paperwork or other administrative details.
					(c)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to implement the regulations issued under subsection
			 (b).
			4.Law enforcement
			 and industry communication
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Attorney General, in consultation with the Secretary of the
			 Treasury, shall establish a system by which mortgage brokers, lenders, title
			 company employees, mortgage appraisers, securities and bond rating agencies,
			 and other authorized mortgage professionals may register and receive updates
			 from Federal law enforcement agencies on—
				(1)suspicious
			 activity trends in the mortgage industry; and
				(2)mortgage
			 fraud-related convictions.
				(b)Authorization
			 of appropriationsThere are authorized to be appropriated such
			 sums as are necessary to establish and maintain the system required under
			 subsection (a).
			5.Debarred or
			 censured mortgage professional database
			(a)Establishment
				(1)In
			 generalNot later than 18
			 months after the date of enactment of this Act, the Attorney General shall
			 establish a Debarred or Censured Mortgage Professional Database that may be
			 accessed by authorized depository institutions, mortgage lenders, mortgage
			 professionals, securities and bond rating agencies, and consumers to determine
			 the Federal and State bar status of mortgage professionals regulated by any
			 Federal or State agency.
				(2)Private
			 certification boardsAny widely accepted private certification
			 board shall have authority to access, maintain, and update the Debarred or
			 Censured Mortgage Professional Database established in paragraph (1) for
			 purposes of adding or removing the information of any mortgage professional
			 contained in such Database.
				(3)Widely accepted
			 private certification boardNot later than 18 months after the
			 date of enactment of this Act, the Attorney General, in consultation with the
			 Secretary of the Treasury, shall—
					(A)determine the
			 definition of the term widely accepted private certification
			 board; and
					(B)issue procedures
			 and guidance on how officers, agents, and employees of such boards shall
			 conduct the responsibilities described in paragraph (2).
					(4)Public
			 availabilityThe Attorney General shall make the Debarred or
			 Censured Mortgage Professional Database established in paragraph (1) available
			 to the public on the Internet, without fee or other access charge, in a
			 searchable, sortable, and downloadable manner.
				(b)Immunity from
			 civil liabilityAny officer, agent, or employee of a widely
			 accepted private certification board, who in good faith follows the procedures
			 and guidance set forth under subsection (a)(3)(B), shall not be liable in any
			 court of any State or the United States to any mortgage professional or other
			 person—
				(1)for carrying out
			 the responsibilities described in subsection (a)(2); or
				(2)for nondisclosure
			 to that mortgage professional or other person that such conduct
			 occurred.
				(c)Whistleblower
			 protection
				(1)In
			 generalNo officer, agent, or employee of a widely accepted
			 private certification board may be discharged, demoted, threatened, suspended,
			 harassed, or in any other manner discriminated against in the terms and
			 conditions of the employment of such officer, agent, or employee because of any
			 lawful act done by such officer, agent, or employee to provide information,
			 cause information to be provided, or otherwise assist in an investigation
			 regarding any—
					(A)possible
			 violation of this section, including not following the procedures and guidance
			 set forth under subsection (a)(3)(B); or
					(B)other misconduct,
			 by any other officer, agent, or employee of the board.
					(2)Civil
			 actionAn officer, agent, or employee injured by a violation of
			 paragraph (1) may, in a civil action, obtain appropriate relief.
				(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as are necessary to establish and
			 maintain the database required under subsection (a).
			6.Housing
			 counselingSection 106 of the
			 Housing and Urban Development Act of 1968 (12 U.S.C. 1701x), is amended by
			 adding at the end the following:
			
				(g)Counseling for
				mortgage fraud
					(1)In
				generalThe Secretary is authorized to provide, or contract with
				public or private organizations to provide, information, advice, counseling,
				and technical assistance to tenants, homeowners, and other consumers with
				respect—
						(A)to mortgage
				fraud, as such activity is described in section 1351 of title 18, United States
				Code; and
						(B)to any other
				activities or practices that the Secretary determines are likely to increase
				the risk of foreclosure by such individuals.
						(2)PreferencesIn
				distributing any funds authorized under paragraph (5), the Secretary shall give
				preference to—
						(A)organizations in
				those States with the highest rates of mortgage fraud, as such rates are
				determined by—
							(i)the Director of
				the Federal Bureau of Investigation; and
							(ii)mortgage
				industry statistics;
							(B)those nonprofit
				organizations—
							(i)approved by the
				Secretary under subsection (d); and
							(ii)that—
								(I)are experienced
				in the provision of prepurchase and foreclosure-prevention counseling;
				and
								(II)have a
				demonstrated record of success in the provision of such counseling services;
				and
								(C)organizations
				that provide—
							(i)in-person
				prepurchase and foreclosure-prevention counseling; and
							(ii)a brief
				assessment and review of the financial mortgage documents of a tenant,
				homeowner, or other consumer.
							(3)Duties of the
				SecretaryThe Secretary shall—
						(A)monitor, record,
				track, and evaluate the performance of each public or private organization that
				is a recipient of a grant under subsection (a); and
						(B)make each
				evaluation under subparagraph (A) available to the public on the Internet,
				without fee or other access charge, in a searchable, sortable, and downloadable
				manner.
						(4)Report
						(A)In
				generalEach public or private organization that is a recipient
				of a grant under subsection (a) shall report to the Secretary, on a quarterly
				basis, on any instances or occurrences of fraud or deceptive practices by
				mortgage professionals uncovered in the course of providing the prepurchase and
				foreclosure-prevention counseling required under this section.
						(B)Use by the
				SecretaryBased upon the reports submitted under subparagraph
				(A), the Secretary shall—
							(i)identify and
				evaluate trends in the use and frequency of fraud or deceptive practices in the
				mortgage industry;
							(ii)identify new
				fraudulent schemes or deceptive practices, and forward to the appropriate
				Federal law enforcement agency information relating to such new schemes and
				practices; and
							(iii)establish, as
				needed, new requirements to train officers, agents, or employees of any public
				or private organization that is a recipient of a grant under subsection (a) to
				identify such schemes and practices, including by providing educational
				material to such officers, agents, or employees on such schemes and
				practices.
							(5)Authorization
				of appropriationsThere are authorized to be appropriated
				$25,000,000, to implement the provisions of this
				subsection.
					.
		7.State appraisal
			 demonstration projects
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary of Housing and Urban Development shall provide grants
			 to State appraisal agencies to improve the monitoring and enforcement of
			 housing appraisal regulations in that State.
			(b)ApplicationEach
			 State appraisal agency seeking a grant under this section shall submit an
			 application to the Secretary of Housing and Urban Development at such time, in
			 such manner, and containing such information as the Secretary may
			 require.
			(c)Preference for
			 States with higher incidents of mortgage fraudIn distributing
			 any grant amounts authorized under this section, the Secretary of Housing and
			 Urban Development shall give preference to those States with the highest rates
			 of mortgage fraud, as such rates are determined by—
				(1)the Director of
			 the Federal Bureau of Investigation; and
				(2)mortgage industry
			 statistics.
				(d)Authorization
			 of appropriationsThere are
			 authorized to be appropriated $10,000,000, to implement the provisions of this
			 section.
			8.Law enforcement
			 grants to State and local law enforcement agencies
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Attorney General shall provide grants to assist State and local
			 law enforcement agencies in—
				(1)establishing and
			 improving mortgage fraud task forces; and
				(2)improving
			 communications regarding mortgage fraud cases between such agencies and other
			 Federal, State and local law enforcement agencies.
				(b)ApplicationEach
			 State or local law enforcement agency seeking a grant under this section shall
			 submit an application to the Attorney General at such time, in such manner, and
			 containing such information as the Attorney General may require.
			(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated $40,000,000, to implement the provisions of this
			 section.
			9.Additional DOJ
			 fundingIn addition to any
			 other amounts otherwise authorized to be appropriated under this Act, there are
			 authorized to be appropriated to the Attorney General $5,000,000, to increase
			 mortgage fraud investigation efforts undertaken by the Department of
			 Justice.
		10.Additional
			 rights of borrowers
			(a)Borrowers
			 rights in foreclosure proceedings
				(1)In
			 generalAny creditor making a subprime mortgage related loan who
			 has the legal right to foreclosure shall use the judicial foreclosure
			 procedures, or if no such judicial proceeding exists the appropriate
			 administrative proceeding, of the State where the property securing the loan is
			 located if—
					(A)the creditor is a
			 party to a home loan contract described in paragraph (3); and
					(B)the property to
			 be secured is the principal residence (as determined by the Secretary of
			 Housing and Urban Development) of the borrower.
					(2)Affirmative
			 defenseIn any foreclosure proceeding described in paragraph (1),
			 the borrower may assert as an affirmative defense against any party to such
			 contract, or any successor or assignee of such party—
					(A)that such
			 contract was the result of fraud or deceptive practices and as result of such
			 fraud and deception that the terms of such contract are void; and
					(B)any other claim
			 or defense to acceleration and foreclosure, including any claim or defense
			 based on a violation of this Act, though no such claim or defense shall be
			 deemed a compulsory counterclaim.
					(3)Home loan
			 contractA home loan contract described in paragraph (1) is a
			 contract that—
					(A)does not include
			 a fully-disclosed statement by the lender that the lending institution or the
			 authorized representative or agent of such institution has evaluated and
			 affirmed the ability of the individual to repay the loan based upon, at
			 minimum, the maximum monthly payments that could be due during the first 7
			 years of the loan term, which shall be calculated with reference to the maximum
			 interest rate allowable under the loan being offered based on a fully
			 amortizing repayment schedule, taking into account negative amortization and
			 escrows for taxes and insurance;
					(B)does not contain
			 a statement, the format of which shall be determined by the Secretary of
			 Housing and Urban Development, with a plain language summary providing the
			 borrower with a calculation of—
						(i)the
			 maximum monthly required minimum payment the borrower could face under the
			 terms of the loan for each of the first 10 years of the loan in order to keep
			 the loan in good standing, or if the borrower is receiving more than 1 loan,
			 the same information for each loan separately and for the total of all of the
			 loans together; and
						(ii)how much it
			 would cost the borrower to pay off the loan at the end of each of the first 10
			 years if the borrower makes the minimum required payments to keep the loan in
			 good standing;
						(C)was underwritten
			 based only on the stated income of the individual, without third-party
			 verification of all sources of income and assets of the individual, including
			 by an examination of the individual's tax returns, payroll receipts, bank
			 records, or other reliable documentation; or
					(D)includes loan
			 prepayment penalties that are applicable for prepayments made beyond 2 years
			 after the loan origination date, beyond the initial interest rate adjustment
			 period stated in such contract, or whichever is less.
					(b)Coordination with
			 other lawNo provision of this section shall be construed as
			 annulling, altering, affecting, or superseding any Federal law, or the laws of
			 any State, relating to foreclosure proceedings in connection with home loans,
			 except to the extent that those laws are inconsistent with the provisions of
			 this section, and then only to the extent of the inconsistency.
			(c)ApplicabilityThis
			 section shall apply to all home loan contracts entered into on, or after the
			 date that is 90 days after the date of the enactment of this Act and to all
			 controversies arising after such date.
			(d)DefinitionsAs
			 used in this section:
				(1)Home
			 loanThe term home loan means a loan secured by a
			 mortgage or lien on residential property.
				(2)Residential
			 propertyThe term residential property means a 1–4
			 family, owner-occupied residence, including a 1-family unit in a condominium
			 project, a membership interest and occupancy agreement in a cooperative housing
			 project, and a manufactured home and the lot on which the home is
			 situated.
				(3)Subprime
			 mortgage related loan
					(A)In
			 generalThe term subprime mortgage related loan
			 means with respect to a home loan, that the borrower under the loan, or the
			 loan terms, exhibit characteristics that indicate that the loan is subject to a
			 significantly higher risk of default than federally related mortgage loans made
			 to borrowers at prime lending rates.
					(B)RegulationsThe
			 Secretary of Housing and Urban Development shall prescribe regulations to carry
			 out this paragraph, which shall specify characteristics referred to in
			 subparagraph (A) that indicate a higher risk of default and shall establish
			 criteria based on such characteristics for determining whether a home loan is a
			 subprime loan. Such characteristics shall include—
						(i)higher loan fees
			 or penalties;
						(ii)higher interest
			 rates;
						(iii)higher
			 debt-to-income ratios;
						(iv)a
			 history of loan delinquency;
						(v)higher
			 loan-to-value ratios;
						(vi)lower credit
			 scores or other credit ratings;
						(vii)more recent
			 declaration of bankruptcy;
						(viii)lack of a credit
			 history;
						(ix)no-documentation
			 or low-documentation loan underwriting; and
						(x)any other factors that the Secretary
			 considers appropriate.
						11.Report to
			 CongressNot later than 120
			 days after the date of enactment of this Act, the Comptroller General of the
			 United States shall survey, evaluate, and report to Congress on State mortgage
			 lending practices and regulations related to—
			(1)mortgage fraud and deception;
			(2)predatory lending practices relating to
			 mortgages; and
			(3)foreclosure prevention and homeownership
			 preservation programs offered by each State.
			
